Press Release CAE reports third quarter financial results for fiscal year 2014 · 16.0% combined Civil and 15.4% combined Military operating margins · Record 43 Civil full-flight simulator (FFS) sales announced year to date · Civil book-to-sales(1) of 1.17x; Military book-to-sales of 1.19x for consolidated $4.1 billion backlog(2) Montreal, Canada, February 11, 2014 – (NYSE: CAE; TSX: CAE) – CAE today reported financial results for the third quarter ended December 31, 2013. Net income attributable to equity holders was $46.1million ($0.18 per share) this quarter, compared to $37.5 million ($0.14 per share) last year. Revenue for the quarter was $513.6 million, compared to $500.9 million in the third quarter last year. All financial information is in Canadian dollars. “Our performance improved across the board in the third quarter with higher operating margins and a strong order intake,” said Marc Parent, CAE’s President and Chief Executive Officer. “We have increased confidence for a strong second half with high-teens margins in Civil and continued resiliency in defence. Our operational discipline is driving positive results, and with a clearer outlook for defence, and a robust commercial aerospace market, we are positioned for continued growth.” Summary of consolidated results (amounts in millions, except operating margins) Q3-2014 Q2-2014 Q1-2014 Q4-2013 Q3-2013 Revenue $ 513.6 487.5 530.4 565.6 500.9 Operating profit (3) $ 77.6 65.2 62.8 66.9 59.8 As a % of revenue % 15.1 13.4 11.8 11.8 11.9 Net Income $ 47.6 38.2 45.4 45.7 37.2 Net income attributable to the equity holders of the Company $ 46.1 38.3 45.6 43.1 37.5 Backlog $ 4,106.2 3,939.4 3,714.5 3,717.8 3,462.8 Civil segments Revenue for our combined Civil segments grew 3% in the third quarter to $282.1 million compared to $273.4 million last year.
